Title: From Alexander Hamilton to Angelica Church, [7 January 1790]
From: Hamilton, Alexander
To: Church, Angelica


[New York, January 7, 1790]
Inclosed My Dear friend is a letter from your sister; which she has written to supply my deficiency. Tomorrow I open the budget & you may imagine that today I am very busy and not a little anxious. I could not however let the Packet sail without giving you a proof, that no degree of occupation can make me forget you.
We hope to hear shortly that you are safe arrived & that every thing is to your wish. That Mr. Church is well, young, and sprightly. And that your sons promise all to be great men, and your daughters to be like yourself.
Adieu   Love to Mr Church & believe me always   Yr. Affectionate friend & brother
A Hamilton
New York January 7. 1789
Mrs. A Church

